IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 98-41137
                         Conference Calendar



UNITED STATES OF AMERICA,

                                            Plaintiff-Appellee,

versus

JAMES FRANKLIN HEATER,

                                            Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
                for the Eastern District of Texas
                     USDC No. 1:98-CR-46-ALL
                       - - - - - - - - - -

                            June 15, 1999

Before EMILIO M. GARZA, BENAVIDES, and PARKER, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for James Franklin Heater, the

federal public defender (FPD), has filed a motion to withdraw as

counsel and a brief as required by Anders v. California, 386 U.S.

738, 744 (1967).    Heater has not filed a response to counsel’s

motion and brief.    Our independent review of counsel’s brief and

the record on appeal discloses no nonfrivolous issues.

Accordingly, counsel’s motion to withdraw is GRANTED, and the

APPEAL IS DISMISSED.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.